Citation Nr: 0603771	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine with associated left hip pain, currently rated as 20 
percent disabling.  

2.  Evaluation of migraine headaches with vision 
disturbances, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a heart disorder 
with hypertension.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1958 to February 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

By rating decision, dated in April 2004, the evaluation of 
degenerative disc disease of the lumbar spine with associated 
left hip pain was increased to 20 percent.  In an August 2005 
rating decision, the agency of original jurisdiction (AOJ) 
increased the evaluation of migraine headaches with vision 
disturbances to 10 percent.  The Board notes that since the 
increase to 20 percent for the evaluation of degenerative 
disc disease of the lumbar spine with associated left hip 
pain and the increase to 10 percent for migraine headaches 
with vision disturbances did not constitute a full grant of 
the benefits sought, the increased rating issues remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues regarding service connection for diabetes mellitus 
and the evaluation of degenerative disc disease of the lumbar 
spine with associated left hip pain and the evaluation of 
migraine headaches with vision disturbance are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 2005, the AOJ granted 
the veteran's claim for entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
and service connection for hypertension.  The veteran has not 
submitted a notice of disagreement with the effective dates 
assigned.  

2.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for a heart disorder with hypertension.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to a heart disorder 
with hypertension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

The AOJ granted service connection for coronary artery 
disease, status post myocardial infarction and service 
connection for hypertension.  The veteran did not appeal the 
effective dates assigned.

As a result, the AOJ's decision awarding service connection 
for coronary artery disease, status post myocardial 
infarction and service connection for hypertension, has fully 
resolved, and thus has rendered moot, the administrative 
claims on appeal to the Board.  Therefore, having resolved 
the veteran's claims in his favor, there is no longer a 
question or controversy remaining with respect to service 
connection for a right knee disability, a left knee 
disability, and headaches.  38 C.F.R. § 3.4 (2005).  There 
are no exceptions to the mootness doctrine present because 
the relief sought on appeal, the initial award of service 
connection, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issue of entitlement to service connection 
for a heart disorder with hypertension is dismissed.


ORDER

The appeal concerning entitlement to a heart disorder with 
hypertension is dismissed.


REMAND

The Board notes that in correspondence received in October 
2005, the veteran withdrew his hearing request.  However, in 
a VA Form 9, received in November 2005, the veteran stated 
that he wanted a Board hearing.  He has not been afforded an 
opportunity for a Board hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

The AOJ should schedule the veteran for a Board 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


